Citation Nr: 1539791	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  05-16 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a left lower extremity disability.

4.  Entitlement to service connection for sleep apnea.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to July 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2003, April 2007, and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In February 2009, the Veteran testified during a Board hearing before the undersigned (VLJ) at the RO in relation to the claims for service connection for back, foot and shoulder disability.  A transcript of that hearing is included in the claims file.

In May 2009 the Board issued a decision reopening previously denied claims for entitlement to service connection for a back disorder and a left shoulder disorder, denying those claims, and denying service connection for a left lower extremity disorder.  

The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court), which issued a Memorandum Decision in May 2011 vacating the May 2009 Board decision.  

In November 2011, and again in December 2012, the Board remanded these claims for further development.  

In June 2013, the Board again denied the instant claims.   The Veteran again appealed to the Court, which issued a Memorandum Decision in February 2015 vacating the June 2013 Board decision.  

In March 2015, the Veteran submitted additional evidence in the form of a medical opinion from Dr. B, a private neuro-radiologist.  

Later in March 2015, and again in May 2015, the Veteran expressly waived the right to have his case remanded to the AOJ for review of this additional evidence and requested that the Board proceed with the adjudication of his appeal.  
 
The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's back, left shoulder, and left lower extremity disabilities did not have onset in service or within one year of service and were not caused or aggravated by his service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

2.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

3.  The criteria for service connection for a left lower extremity disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, including arthritis, may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
	
In a September 2006 statement, as well as during the February 2009 Board hearing, the Veteran claimed that his back and left shoulder pain first began in service.  In a January 2013 statement, the Veteran asserted that his disabilities were due to in-service trauma from his duties, which included riding tanks and other military vehicles, rappelling off of cliffs and road marches with heavy rucksacks and weapons.  

Additionally, the Veteran submitted a January 2008 treatment record from Triple A Chiropractic Clinic in which the examining physician noted that the Veteran stated that his low back and mid-thoracic pain had its onset in 1983 during active service.  

Service treatment records reflect two complaints of and treatment for back pain in May 1983.  The Veteran first complained of back pain in the thoracic area of three days duration, but denied direct trauma to the back.  On examination, his spine was found to be normal.  The Veteran was diagnosed with back pain of unknown etiology and restricted from lifting and bending for three days.  After three days, he returned for follow-up treatment and continued to complain of pain near the left shoulder blade of six days duration and to report no known trauma to the back.  On examination, point pain of the left scapular area was noted.  At that time, the Veteran was diagnosed with possible neuralgia.

However, aside from these two complaints in 1983, the Veteran's service treatment records do not reflect any complaints of, or treatment for, back or left shoulder pain, and there is no evidence in the service treatment records of treatment for left leg or foot pain, even though the Veteran had active service until July 1994.  

Also, medical evaluation reports in September 1987 and April 1994 do not note any back, shoulder, leg, or foot problems; they in fact indicate that the Veteran's upper and lower extremities, feet, spine, and musculoskeletal system were normal, providing affirmative evidence against these claims.  

Furthermore, on Reports of Medical History completed by the Veteran in March 1987, January 1994, and April 1994, he indicated that did not have and had never had recurrent back pain, a painful or trick shoulder or elbow, cramps in the legs, swollen or painful joints, or foot trouble, providing factual evidence against his own claims of high probative value.

The Veteran's complaint of thoracic and scapular pain was limited to a single one-week period in May 1983 and there were neither additional complaints after that time nor any thoracic spine abnormalities noted in later examinations, including the examination performed at separation from service.  The service treatment records thus tend to contradict the Veteran's current assertions that his back, left shoulder, or left lower extremity pain first began in service, and specifically that any such pain first began in 1983, and has existed since, and the Board finds that they provide highly probative evidence against the Veteran's claims.  His own prior statements, as noted above, provide evidence against his current claims.  The records cited above are not consistent with the Veteran's recollection of events. 

Additionally, the record does not reflect back, shoulder, leg, or foot problems in the year immediately following service.  Therefore, presumptive service connection under the provisions of 38 C.F.R. §§ 3.307 and 3.309 is not warranted.

Moreover, and perhaps more importantly, post-service, at a Persian Gulf Registry examination received by VA in July 1997, the Veteran was specifically asked to note the different symptoms he was currently experiencing.  He reported symptoms in relation to a number of body systems but did not report having any musculoskeletal symptomatology.  

In particular, he did not indicate having any muscle aches or pain, leg cramps, joint pains or aching, joint stiffness, joint swelling or arthritis, providing more factual evidence of high probative weight against his current claims. 

Also, at a January 1998 VA general medical examination, the Veteran denied any left shoulder pain or injury and, according to the examiner, had "absolutely no complaints with reference to his shoulder."  

The factual evidence in this case provides particularly negative evidence against these claims, many coming from the Veteran's own statements. 

Additionally, while the Veteran complained of low back pain that had its onset in service at a January 1998 neurological examination, at a January 1998 general medical examination the examiner noted that the Veteran "is not complaining of lumbar spine pain at all."  The Veteran complained only of "occasionally get [ting] a little fleeting pain up and down the dorsal spine."  He did not mention any pain in his left leg or foot.  

Again, it is important to note for the record that the Veteran's own statements place his current recollection of events into serious question. 

On examination, the Veteran's back, spine, and shoulder were normal.  An x-ray of the thoracic spine showed generalized osteopenia, but was otherwise normal.  At the January 1998 VA neurological examination, physical examination of the lumbosacral spine was normal aside from a mild paraspinous muscle spasm, providing only more evidence against these claims. 

In July 2002, the Veteran complained of stiffening left calf muscles on and off for a month and aches that could come at any time; the diagnosis was left leg muscle pain.  On July 2003 VA examination, it was noted that, with reference to joint and muscle pain, the Veteran reported some lateral left calf muscle soreness and pain along the lateral aspect of the left foot and over the left shoulder; the diagnoses were left calf muscle and left foot pain with no disease found, and history of left shoulder pain with no disease found.  

Not only do the in-service medical evaluations and medical histories and  Gulf War registry examination and the January 1998 VA general medical examination provide evidence against the Veteran's claims, they lead the Board to conclude that the Veteran's report of continuity of back, shoulder and left lower extremity symptomatology since service is not accurate.  The evidence on this point, for reasons cited above, it particularly distinct.

Once again, soon before separation from service, the April 1994 medical evaluation report shows normal upper and lower extremities, feet, spine, and musculoskeletal system.  Also on both the January 1994 and April 1994 medical histories, the Veteran specifically reported that he did not have and had never had recurrent back pain, a painful or trick shoulder or elbow, cramps in the legs, swollen or painful joints, or foot trouble.  

Additionally, during the post-service Gulf War registry examination, the Veteran similarly did not note having any muscle aches or pain, leg cramps, joint pains or aching, joint stiffness, joint swelling or arthritis while at the same time indicating that he did have a number of other types of symptoms such as skin problems, nasal, throat and sinus symptoms and frequent headaches.  Thus, the Veteran's own reporting at data points just before separation and again after separation affirmatively indicates that he was not experiencing back, shoulder or lower extremity problems.  The Board credits this contemporaneous reporting (made against the Veteran's interest in attempting to receive service connected compensation) over his later, self-serving reports of continuity of back, shoulder and lower extremity symptomatology since service made many years later. 

The Board has reviewed the Veteran's VA treatment records, as well as private treatment records from Triple A Chiropractic Clinic, from S.G., D.P.M., and the more recent opinion from Dr. B, and to the extent that prior to March 2012, any medical provider attributed the Veteran's back disability, left shoulder disability, or left lower extremity disability to his military service, he or she had done so, at least in part, based on the Veteran's self-reported medical history which, for reasons clearly cited above, is not deemed credible.   
  
The Veteran's sister has also submitted a written statement, dated in December 2012, asserting that when he left service in 1994, the Veteran lived with her for a period of time.  She asserted that the Veteran often complained about the pains and discomfort that he was having with his shoulder and back area that he injured while in the military, and that he would take over the counter medications to ease the pain because he could not afford to take off from work to go to the doctor.  The Veteran's sister further asserted that he continued to complain about his shoulder and back throughout 2002, and that his back and shoulder injuries had become progressively worse.  

To the extent that the Veteran's sister has asserted that the Veteran experienced continuity of shoulder and back pain since service, the Board also does not find her statement credible.  Similar to the more recent assertions of the Veteran, the sister's statement, made more than a decade after the critical time in question, specifically conflicts with the Veteran's much more contemporaneous Reports of Medical History in January 1994 and April 1994 and with his lack of endorsement of any musculoskeletal symptomatology on the post-service Gulf War registry examination.  

Consequently, the Board credits the Veteran's much more contemporaneous reporting made against his interest in attempting to secure service connected compensation over the sister's much later statement that serves the Veteran's interest in attempting to secure these benefits.  Accordingly, because the Veteran and sister's reporting of continuity of symptomatology since service are not credible, they may not be afforded any probative value.  

Further, in the June 2013 decision, the Board found that the Veteran's sister's assertion that the Veteran did not see a doctor because he could not afford to take off work was contradicted by service and post-service treatment records reflecting treatment for multiple medical problems and conditions unrelated to his back or shoulder, limiting the probative value of this statement overall.  

However, in the subsequent February 2015 decision, the Court found that it was unclear what medical records, allegedly reflecting the Veteran's post-service treatment for multiple medical conditions unrelated to his back and shoulder conditions, that the Board was referencing.   The Court noted that the appellant had correctly pointed out that 'the record does not contain any medical records, which reveal treatment for any condition following (the Veteran's) separation from service in 1994 or 1995' and 'the earliest indication of treatment of any condition after service is a notation on a series of February 1998 radiographic reports indicating that the (Veteran's) last visit was in June 1996.  

The Board notes that the reference to post-service treatment for multiple medical conditions could have been more specifically described as post-service "evaluation" for multiple medical conditions.  In this regard, the Veteran received the Gulf War registry examination in approximately July 1997 (the specific date the examination took place does not appear to be indicated on the examination report but it was clearly a VA post-service examination received by the North Little Rock RO on July 28, 1997 that was reported on a VA Form 10-9009a, initially issued in July 1995.  Also, a letter sent by the Veteran on July 24, 1997, asking when he was supposed to report for his "physical" appears to be referencing the registry examination, thus tending to indicate that the examination happened sometime between this July 24th  inquiry and VA's July 28th, 1997 receipt of the examination report).  

He then received a series of VA examinations in January and February 1998, including a VA neurologic examination on January 14, 1998; a VA general medical examination on January 16, 1998; a VA psychiatric examination on January 22, 1998 and a VA skin examination on February 17, 1998.   Thus, to the extent that the sister was asserting that the Veteran was unable to take off from work or family responsibilities during early 1998, this assertion is belied by the Veteran being able to report to these numerous examinations.  Nevertheless, to the extent that the sister was asserting that the Veteran could not seek medical assistance during the earlier post-service time-frame, this assertion is not belied by the post-service medical evidence of record.  However, with the benefit of further review, the Board's credibility determination concerning the Veteran and his sister is not based on whether or not the Veteran could have sought medical care during the earlier post-service years (maybe the Veteran could only go some of the time, or when he had sick leave, this question is not particularly relevant to the overall case and, overall, an unwarranted deviation from the primary issue).  Instead, as explained above, the Board finding is based on the crediting of the Veteran's clearly negative medical history self-reports made during service, including soon before separation, and again during the post-service Gulf Registry examination, which in turn leads to the discrediting of his and his sister's later endorsement of continuity of symptomatology.  

Simply stated, not only was the Veteran not treated for these problems after service, he specifically denied having these problems both before and after service, facts that the Board cannot ignore. 

The Veteran's attorney has noted that during the January 14, 1998 VA neurological examination, the Veteran reported having intermittent low back pain since 1982, thus providing an explanation for him  not complaining of any lumbar spine pain at the VA general medical examination two days later.  

Even assuming that experiencing such intermittent pain explains this discrepancy in January 1998, it does not explain why the Veteran would report that he had never had, and did not currently have, any recurrent back pain on his reports of medical history in March 1987, January 1994, and April 1994.  Rather, if he had been experiencing intermittent back pain since 1982 (or since May 1983, when he was seen by medical personnel for the back/shoulder pain), the Board presumes that he would have noted this on these medical history reports.  

Accordingly, the attorney's argument does not provide a basis for finding credible the Veteran's reports of continuity of symptomatology since experiencing the back/shoulder problem in service.   

Overall, the Board must find that the service and post-service medical records, particularly the negative reports of medical history and accompanying negative medical examinations during service and the reporting on the post-service Gulf War registry examination, provide highly probative evidence against these claims, indicating that the Veteran's current back, shoulder and lower extremity problems did not begin during service.  

Regarding the Veteran's left lower extremity problems, these were initially noted in July 2002, when the Veteran complained of stiffening left calf muscles on-and-off for a month.  On February 2008 VA examination, the Veteran reported left leg and foot pain.  Following examination of the Veteran, the diagnosis was L5 lumbar radiculopathy.  The examiner stated that after reviewing the Veteran's claims file in detail, taking a history, examining him, and reviewing the results of his nerve conduction studies, it was the examiner's opinion that his left leg and foot pain was not due to foot or muscle problems but was due to an L5 lumbar radiculopathy on the left side.  

Likewise, on January 2012 VA examination, an orthopedic physician diagnosed left lumbar radiculopathy, stating that the Veteran's pain in the left buttock, thigh, leg and foot had been proved by electromyography to be radicular pain, and opined that there was no other evidence of a left leg and foot condition other than such radiculopathy, coming from the lumbar spine.  (The examiner also opined that an earlier post-service one-time diagnosis of Morton's neuroma was in error because this condition was never complained of again nor substantiated by further testing and the Veteran's presentation before and after this time never fit this diagnosis).  There is no evidence more persuasive than these medical opinions indicating that the Veteran's left lower extremity symptoms have been due to anything else but lumbar radiculopathy, which is a manifestation of the Veteran's current back disability.

The medical evidence of record contains conflicting evidence on the question of whether the Veteran's claimed back disability is related to service.

The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The Veteran submitted a statement dated in March 2012 from Dr. A.R., D.C., of Triple Chiropractic Clinic.  Dr. A.R. stated that the Veteran had been treated for low back pain and discomfort, and that the Veteran's current diagnosis was ankylosing spondylitis.  Dr. A.R. further stated that, on review of his military medical record and supplemental testing such as magnetic resonance imaging (MRI) of the lumbar spine in December 2011, it was evident that it was at least as likely as not that his condition was caused or aggravated by military service.  

However, the Board finds very little probative value in Dr. A.R.'s opinion that it is "evident".  The opinion is supported by no rationale or explanation whatsoever.  Such lack of explanation is particularly problematic given the apparent absence of any back problems during the Veteran's period of service from 1980 to 1994 except in one week in May 1983, which are shown to have resolved, as the Veteran thereafter during service reported having no recurrent back pain or problems, and as no further problems involving the back were noted during service.  The opinion is unusually nonevident as it provides no reason for the finding that it is "evident".  The Veteran's prior statements, and the significant factual evidence they provide against this claim, were not addressed.    

The Veteran also submitted a February 2015 independent medical opinion from Dr. B, a neuro-radiologist.  Dr. B indicated that he conducted a video examination and interview of the Veteran, along with reviewing the pertinent information of record.  Dr. B opined that considering every possible sound medical etiology/principle to at least the 90% level of probability that the Veteran's lumbar spine problems were due to trauma he experienced during military service.  Dr. B reasoned that the Veteran likely acquired a low back spine injury in service due to heavy lifting as per a note from VA physician Dr. S, from January 2006; the cumulative effect of "her" military service likely injuring "her" lumbar spine; and that on longitudinal view, the Veteran's lay statements showed chronicity and continuity of symptomatology and were internally consistent and consistent with the medical records. 

The Board, based on a detailed review of this curious opinion, finds it is entitled to highly limit probative value.  

Dr. B's opinion relies, it appears, at least in part on a finding that the Veteran's lay statements show continuity of symptomatology.  However, as explained above, the Veteran (and his sister's) statements asserting such continuity are not factual credible, a finding that has been made by the Board, and cannot be made by Dr. B.  Consequently, the at least partial reliance on the presence of such continuity significantly limits the probative value of the February 2015 independent medical opinion.  Dr. B also did not give any reason for finding that the "her" lay statements were internally consistent and consistent with the medical records.  

Additionally, in the January 2006 consultation note by Dr. S referred to by Dr. B, Dr. S simply indicated that the Veteran felt that his shoulder pain had begun due to prolonged heavy lifting in the military.  Dr. S rendered no conclusion as to whether he believed this feeling by the Veteran was accurate.  Thus, the reference to Dr. S does not add probative weight to Dr. B's conclusion.  

Moreover, Dr. B did not discuss any of the negative findings and reporting in the service treatment records or in the medical evidence relatively soon after service (i.e. the registry examination and January 1998 VA examinations) in relation to his finding that the cumulative effect of the Veteran's military service likely injured his lumbar spine.  This case has undergone extensive litigation and the Board believes it much be clear on a key point made by Dr. B.:  The finding that it is 90% probable there is a connection between the service injury and the current problems lacks all coherent lucidity in light of negative evidence of record (including evidence provided by the Veteran himself), the 19 "reasons" cited by Dr. B. are nearly incoherent in their rationality, beyond being factually inaccurate (references to "her" problems, citations to a motor vehicle accident ["MVA", point 11], the fact that "no other physician has opinioned to the contrary [point 15], Dr. B. alleged use of goniometer during a "video medical exam" is not explained, and extensive use of cut-and-paste language cannot be overlooked, among other problems with this seven page report) and the Veteran's attorney is reproved regarding the use of such evidence:  The questions the Board (and the Court) must address are multifaceted, and important for Veteran and their families, and medical opinion evidence must show some virtues in order to be given probative value.  The use of such evidence only places into question the case a whole. 

For all of these reasons, particularly the reliance on the Veteran's reports of continuity of symptomatology, the Board cannot afford this opinion significant probative value.  

The Veteran was also afforded VA examinations in January 2012 by an orthopedic physician.  Regarding the Veteran's claimed left shoulder disability, the VA physician diagnosed a sprain, and noted that the Veteran had complained of sharp pain in the left shoulder one time in 1983, had a negative examination at the time of his separation from service, and had no further complaints regarding the left shoulder until 2003.  The Veteran complained of pain in the left scapular area that just came on especially when he carried mail, which he had done for the past 14 years.  The examiner opined that the Veteran's left shoulder sprain was less likely than not related to service as he had a negative separation examination, at which time he reported no complaints of shoulder problems, and as the Veteran complained of his left shoulder one time in service in 1983, with a negative examination, and not again until 2003.  The examiner stated that there was no evidence to connect a left shoulder condition with military service by this gap in complaints of shoulder problems, the Veteran's history, a review of the claims file, and the physical examination of the Veteran. 

Regarding the Veteran's claimed back disability, the examining physician diagnosed thoracolumbar sprain and degenerative disc disease with myelopathy.  The examiner opined that it was less likely than not that the Veteran's current back condition was related to service, noting the gap in complaints from the Veteran's one-time complaint of back pain in 1983 and his negative separation examination and no complaints of back pain until the 1990s (by this the Board finds the examiner was referring to the Veteran complaining of back pain in 1998) , and more specifically in 2002 when his left foot pain was noted and, in 2006, when he was diagnosed with  radiculopathy from the low back to the left leg. 

In a January 2013 addendum opinion, the January 2012 examining orthopedic physician stated that his rationales for his opinions regarding the Veteran's claimed shoulder and back disabilities were based on lack of continuity of symptomatology regarding these conditions and the Veteran's negative responses on separation examinations.  The examiner indicated that the Veteran's given history of back symptomatology with onset in 1983 was not supported by the record, and that the examiner could not find any other compelling reason or evidence to change his opinions made in January 2012 regarding the Veteran's claimed back and shoulder disabilities.  

The Board finds the opinions of the January 2012 VA examiner to be persuasive, and highly probative evidence.  The opinions were made by an orthopedic physician with appropriate expertise and based on examination of the Veteran and review of the record.  Also, the VA examiner's opinions were supported by clear rationales, which are consistent with the evidence of record; as discussed above, the record does not support the Veteran's subjective history of continuity of back or shoulder symptomatology during or soon after service.  The Board thus finds that the medical evidence of record weighs against a finding of service connection for any of the Veteran's claimed disabilities.

The Board notes the Veteran's assertion in a written statement received in January 2013 that, while the January 2012 VA examiner stated that following the Veteran's 1983 complaint he did not begin complaining of back and shoulder problems again until 2003, the RO denied service connection for back disability in February 1995 and  a left shoulder disability in March 1998.  However, while the RO did originally deny service connection for the Veteran's left shoulder disability in March 1998, apparently based on a claim received in December 1997 (and dated November 1996), the medical record does not reflect complaints of left shoulder pain until 2003.  

In this regard, on January 1998 VA examination it was noted that the Veteran had "absolutely no complaints with reference to his [left] shoulder," and that he "[did] not recall a shoulder injury," and was "not complaining of joint pain or abnormality of range of motion of the shoulder." The RO then denied service connection in March 1998 on the basis that the VA examination revealed no evidence of a shoulder condition.  Thus, to the extent the Veteran contends that the earlier claim for service connection for left shoulder disability indicates that he was actually experiencing left shoulder problems during the post-service time frame prior to January 1998, given his specific reporting at the January 1998 VA examination, coupled with the negative findings during that examination, along with the earlier in-service medical history reports and the July 1997 VA Gulf Registry examination, the Board does not find this assertion credible.  Accordingly, it may not be afforded any probative value.  

Similarly, while the RO denied the Veteran's initial claim for low back disability in February 1995 and again in March 1998, the medical record does not reflect any post-1983 complaints pertaining to the back until January1998.  

Also, importantly, on the initial September 1994 claim form (and on the subsequent claim form dated November 1996), the Veteran did not describe experiencing any current back problems.  In this regard, under the section entitled nature and history of disabilities, he was asked to provide the nature of the sickness, disease or injuries for which his claims were being made and the date each began.  In response, he simply wrote "1982" to correspond to his claim for "back condition-thoracic."  Considered together with the Veteran's medical history reporting both during and soon after service, along with the accompanying contemporaneous medical evidence, the Board can only consider this designation and the underlying September 1994 and November 1996 claims for service connection for back disability, as highlighting that the Veteran did experience the above-mentioned back trouble early in service (i.e.  May 1983 in actuality).  To the extent the Veteran contends that these claims are evidence of him actually experiencing post-service back problems prior to January 1998, given the credibility analysis above, the Board similarly does not find this assertion credible (i.e. The Board once again credits the Veteran's specific negative reports pertaining to back pathology made during service, including soon before separation, and during the July 1997 Persian Gulf Registry examination).  

The Board acknowledges that the Veteran is competent to report matters within his own personal knowledge, such as having back, left shoulder, and left lower extremity pain and problems during and since his period of service and his sister is also competent to report her observations of the problems from which the Veteran suffered.  See Layno, 6 Vet. App. at 469.  However, as explained above, the Board finds that the Veteran and his sister's assertions of such continuing symptomatology not to be credible given that they are inconsistent with the Veteran's more contemporaneous medical history statements made against his interest in attempting to receive service-connected compensation.   

The Board also notes that along with the credibility analysis pertaining to the Veteran and his sister presented above, in its May 2011 Memorandum Decision, the Court found the Board's earlier determination that the Veteran was not credible based on his statements not to have been "clearly erroneous":

Here, the Board stated that the January 1998 VA general medical examination "causes the Board to question the Veteran's credibility or at the very least, his ability to accurately recall details concerning the onset of his current medical problems."  R. at 10.  It based this determination on its observation that the appellant complained of [intermittent] low back pain that had its onset in service while at a January 14, 1998, neurological examination, R. at 819, but two days later, on January 16, 1998, at a general medical examination, R. at 821, the examiner noted that the appellant "is not complaining of lumbar spine pain at all."  R. at 10.  The Board also noted that the examiner for the January 16, 1998, examination also stated that the appellant "complained only of occasionally get [ting] a little fleeting pain up and down the dorsal spine" and stated that, on examination, the appellant's back, spine, and shoulder were normal.  R. at 8, 821-22.  As the Board properly considered the evidence contained in these reports, specifically the appellant's report of lower back pain in the January 14, 1998, examination and the complete absence of such complaints in the January 16, 1998, examination, the Court does not conclude that the Board was "clearly erroneous" in questioning the appellant's credibility.  

Memorandum Decision, at pp. 6, 7.
In this case, the Veteran has cited his recollection of events.  However, this testimony is at odds with the contemporaneous statement from himself, and, therefore, the Board finds that the Veteran is simply not a reliable historian.  This case has become highly complex.  However, it is actually simple in nature:  The Veteran believes that he has had problems with these disabilities since service and the Board, based on a detailed review of the facts of this case, finds this contention to be inaccurate and that these disabilities are unlikely to be the result of service (less than a 50% percent chance).  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir.2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). [cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)].  The medical opinion evidence above is based, one way or the other, on the facts of this case.  Facts that the Board must decide, not medical  providers.  It is well within common knowledge and ordinary experience that human memory is not perfect.  In this case, the Board provided a clear and rational reason for concluding that this Veteran could not accurately recall the events of long ago.  These types of determinations are fundamental to the role of the Board as a fact finder and must be respected absent clear error.  "Generally, after a proper foundation has been laid, a witness may be impeached by evidence of his declarations or statements which are either inconsistent or contradictory to his testimony at trial.  The fact that he has stated the matters differently on a previous occasion tends to demonstrate either a failure of memory, or a lack of integrity, and in either event it weakens and impairs the value of his testimony."  State v. Spadafore, 220 S.E.2d 655, 661 (W. Va. 1975).

Accordingly, the Board finds that the claims for service connection for back, left shoulder, and left lower extremity disabilities must be denied.  Neither the Veteran nor his sister can be viewed as an accurate historian of his disabilities and thus, the evidence does not establish that a chronic back, shoulder or lower extremity disability became manifest in service or the first post-service year or is otherwise related to service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In the present case, required notice was provided by letters dated in August 2003, January 2007, and April 2007, which informed the Veteran of all the elements required by Pelegrini II and Dingess/Hartman.  While the January 2007 and April 2007 notice letters were provided subsequent to the initial RO determination regarding the Veteran's left lower extremity disability claim in September 2003, after issuance of the letter and opportunity for the Veteran to respond, a March 2013 supplemental statement of the case (SSOC) reflects the most recent readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SSOC, is sufficient to cure a timing defect).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran's service treatment records, VA medical treatment records, identified private treatment records a statement from the Veteran's private doctor, and a written statement from the Veteran's sister have been obtained.  Also, the Veteran was provided VA examinations in January 2012.  These examinations and associated January 2012 and January 2013 reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by an orthopedic physician with appropriate expertise who reviewed relevant medical records.  38 C.F.R. § 3.159(c)(4) (2012); Barr v Nicholson, 21 Vet. App. 303 (2007).  

The Veteran's attorney has argued that a further remand is necessary to afford the Veteran with a new VA examination in relation to the claims.  However, this assertion is based on the assumption that the Veteran's reports of continuity of back and shoulder symptomatology since service, and his sister's report of continuity of symptomatology in the years immediately following separation from service, are credible.  As explained above, these reports are not credible and the existing VA examinations are adequate.  

Additionally, as mentioned above, the Veteran expressly waived the right to have his case remanded to the AOJ for review of Dr. B's opinion and requested that the Board proceed with the adjudication of his appeal.  
 
The Veteran's statement was clear and unambiguous:  " I would appreciate if you would not send my claim back to the regional office in North Little Rock Arkansas for no reason."  Given the amount of time the Veteran has waited, the Board fully understands and respects his request.

The RO also substantially complied with the Board's November 2011 and December 2012 remand instructions.  The RO has obtained current VA treatment records and information regarding whether the Veteran had ever filed any workman's compensation claims with the U.S. Postal Service.  Also, as noted above, the Veteran has been provided adequate VA examinations that sufficiently answered the Board's questions and addressed its concerns and, along with the other evidence of record, provided sufficient information to decide the appeal.  Moreover, in the January 2013 addendum, the examiner adequately acknowledged and discussed the Veteran's assertions that symptoms of his disabilities first manifested during service and continued after service, and provided his reasons for rejecting such assertions.  Under these circumstances, the Board finds that there has been substantial compliance with its remand instructions, and an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998). 

Furthermore, the Board has complied with the instructions contained in the Court's May 2011 and February 2015 Memorandum Decisions.  In the May 2011 Decision, the Court found that the Board had not sufficiently explained why a VA examination had not been obtained with regard to the issues herein decided; the Veteran has since been provided adequate examinations in connection with these claims.  Also, the Board has addressed the two 1983 service treatment records regarding back and left shoulder symptoms.  Additionally, as alluded to above, in the February 2015 decision, the Court found that the Board did not provide an understandable basis for finding not credible the Veteran's sister's report of continuity of back and shoulder symptomatology.   The Board has thus explained the meaning behind its earlier finding and its determination that on further review, the lack of credibility of the sister (and of the Veteran) is not based on whether or not the Veteran could have sought medical care during the years after service.  Rather, it is based on the crediting of the Veteran's clearly negative medical history self-reports made soon before separation from service and again during the post-service Gulf Registry examination, which in turn leads to the discrediting of his and his sister's later endorsement of continuity of symptomatology.  

Moreover, in Bryant v. Shinseki, the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the February 2009 Board personal hearing, the VLJ fully explained the issues on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities, specifically regarding their onset, in-service treatment, and post-service and current treatment.  In addition, the VLJ specifically inquired as to pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding, and specifically inquired as to whether all pertinent medical records relating to the Veteran's disabilities had been associated with the claims file, and suggested that the Veteran obtain a medical opinion from his private treating doctor in support of his claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

Service connection for a back disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for a left lower extremity disability is denied.


REMAND

In regard to the claim for service connection for sleep apnea, in a March 2015 statement, the Veteran specifically requested a personal hearing before a Veterans Law Judge (VLJ) sitting at the RO regarding this issue.  There is no indication in the claims folder that such request has been addressed.  

To ensure compliance with due process requirements, and because Travel Board hearings are scheduled by the RO, the case is REMANDED for the following:

The Veteran should be scheduled for a hearing before a VLJ sitting in North Little Rock, Arkansas (or in the alternative, a videoconference hearing, if he so desires).  The case should then be processed in accordance with standard appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


